DETAILED ACTION
The papers submitted on 02 March 2021, canceling claims 8-14, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 6-7, 15-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 15, and 18 of copending Application No. 17/316,824 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1 of the instant application, reference application claim 1 corresponds the reference application and is reproduced below:
1. (reference application) A system comprising: 
a three-dimensional (3D) printer comprising: 
a platen comprising an inert metal; and 
an enclosure comprising an inert atmosphere; and 
a neutral feedstock configured to be deposited onto the platen, the neutral feedstock comprising a halogenated solution and a nanoparticle having a negative electron affinity; 
a p-doped feedstock configured to be deposited onto the platen, the p-doped feedstock comprising a boronated compound introduced to the neutral feedstock; 
an n-doped feedstock configured to be deposited onto the platen, the n-doped feedstock comprising a phosphorous compound introduced to the neutral feedstock; 
a laser configured to induce the nanoparticle to emit solvated electrons into the halogenated solution to form, by reduction, layers of a ceramic comprising a neutral layer, a p-doped layer, and an n-doped layer.
The reference application does not recite the claimed “and a diatomic halogen.” However, this is inherent to a reduction reaction including a halogenated solution.
Regarding claim 2 of the instant application, the reference application claim 2 recites carbon tetrachloride, and claim 4 recites polycrystalline diamond.
Regarding claim 3 of the instant application, the reference application claim 2 and 3 recite nanodiamond, and claim 4 recites polycrystalline diamond.
Regarding claim 6 of the instant application, the reference application claim 18 recites hydrogen-terminated silicon carbide nanoparticle, and trichloromethyltrichlorosilane a halogenated silicon-carbon solution.
Regarding claim 7 of the instant application, the reference application claim 7 recites forming the ceramic without a kiln.
Regarding claim 15 of the instant application, reference application claim 15 corresponds the reference application and is reproduced below:
15. (reference application) A three-dimensional (3D) printer comprising: 
an inert atmosphere enclosed within the three-dimensional (3D) printer; and 
a platen comprising an inert metal, the platen configured to have a feedstock deposited onto it; 
a control unit configured to: 
deposit a first layer of a neutral feedstock onto the platen of the three- dimensional (3D) printer, wherein the neutral feedstock comprises a halogenated solution and a nanoparticle having a negative electron affinity;
induce the nanoparticle of the neutral feedstock to emit solvated electrons into the halogenated solution using a laser to form, by reduction, a first layer of a neutral ceramic;
deposit a second layer of a p-type feedstock onto the platen of the three- dimensional (3D) printer, wherein the p-type feedstock comprises a boronated compound introduced into the neutral feedstock;
induce the nanoparticle of the p-type feedstock to emit solvated electrons into the halogenated solution using the laser to form, by reduction, a second layer of a p- doped ceramic; 
deposit a third layer of an n-type feedstock onto the platen of the three- dimensional (3D) printer, wherein the n-type feedstock comprises a phosphorous compound introduced into the neural feedstock; 
induce the nanoparticle of the n-type feedstock to emit solvated electrons into the halogenated solution using the laser to form, by reduction, a third layer of an n- doped ceramic.
The reference application does not recite the claimed, “wherein the film of the feedstock is deposited until the layers of the ceramic form the shape of the object” or “a diatomic halogen.” However, such deposition is inherent to a 3D-printing or additive manufacturing process and is inherent to a reduction reaction including a halogenated solution.
Regarding claim 16 of the instant application, the reference application claim 16 recites carbon tetrachloride, and claim 4 recites polycrystalline diamond.
Regarding claim 17 of the instant application, the reference application claim 2 and 3 recite nanodiamond, and claim 4 recites polycrystalline diamond.
Regarding claim 20 of the instant application, the reference application claim 18 recites hydrogen-terminated silicon carbide nanoparticle, and trichloromethyltrichlorosilane a halogenated silicon-carbon solution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 4-5 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. The closest prior art to Findley (US 2015/0251958) teaches a similar additive manufacturing system for forming ceramics, in particular polycrystalline diamond ceramics. However, Findley does not discloses that the ceramic is formed by “inducing the nanoparticle to emit solvated electrons into the halogenated solution using a laser to form, by reduction, layers of a ceramic and a diatomic halogen.” Further, Toppare et al. (US 2010/0063248 A1) see FIG. 2 ¶ 7, 58; Hah et al. (US 2006/0115772 A1) see ¶ 33+; Bianconi (US 5,516,884) see 4:38+; Rieke (US 5,463,018) see 15:1+. However these reactions are not induced by a laser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742